  Case 3:21-cv-00198-DWD Document 7 Filed 03/31/21 Page 1 of 2 Page ID #37




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PEOPLE OF THE STATE OF                       )
 ILLINOIS,                                    )
                                              )
                       Plaintiff,             )
                                              )          Case No. 21-cv-198-DWD
 vs.                                          )
                                              )
 MICHAEL DUANE MOLL,                          )
                                              )
                       Defendant.             )

                                MEMORANDUM & ORDER

DUGAN, District Judge:

       By motion dated March 30, 2021, Defendant Michael Duane Moll asks the Court

for relief from the order remanding this case to state court, citing Federal Rule of Civil

Procedure 60(b). Pursuant to 28 U.S.C. § 1447(d) “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or otherwise.” Further, it

is well settled that “once a federal district court remands a case and mails a certified copy

of its order to the state court, the district court loses all jurisdiction, even if it later changes

its mind.” Countryside Bank v. Naseer, 2018 WL 4292960 at *2 (N.D. Ind. Sept. 7,

2018)(quoting City of Valparaiso, Ind. V. Iron Workers Local Union No. 395, 118 F.R.D. 466,

468 (N.D. Ind. 1987)).

       By order dated February 23, 2021, this action was remanded to the Circuit Court

of the Third Judicial Circuit, Madison County, Illinois. A certified copy of the remand

order was sent to the state court on February 24, 2021. The Clerk of the Circuit Court for

the Third Judicial Circuit acknowledged receipt of the remand order on February 25,
 Case 3:21-cv-00198-DWD Document 7 Filed 03/31/21 Page 2 of 2 Page ID #38




2021. The remand order is not reviewable, and the Court was divested of jurisdiction over

this action once the certified copy was sent to the state court. Because the Court no longer

has jurisdiction, Defendant’s motion must be DENIED.

       SO ORDERED.

       Dated: March 31, 2021




                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge
